DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6, 19, and 20 in the reply filed on 31 January 2022 is acknowledged.  
The traversal is on the ground(s) that a search of the present claims would not be unduly burdensome upon the Examiner.  This is not found persuasive because a proper search for Group I will not result in a proper search for Group II as the invention of Group II has limitations not found in Group I such as channel sections, channel connections, orifices, deflecting section, mouth, fastening section, etc.  
Likewise a proper search for Group II would not result in a proper search for Group I since Group I requires drafting, winding, spinning, etc.  Due to these differences, two distinct searches would have to be performed to cover all claims.  As such, Examiner respectfully disagrees with the position of Applicant that there is no undue burden upon Examiner.
Additionally, while never argued by Applicant, there is no shared special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relationship between Detail 60 and Detail 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
It should be noted, Examiner is aware that both Details 6 and 60 are present in the drawings.  The issue is that Detail 60 in Figure 1 is illustrated as a box.  Likewise, Detail 6 is not present in Figure 8.  As such, it is unclear exactly how Details 6 and 60 cooperate with one another.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) which do not appear to be mentioned in the description: 30.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrases optionally driven by a single motor and reversibly driven by a single motor seem to conflict.  How can the single motor be optional if the single motor is necessary for reversibly driving in a subsequent step?
	Further in regards to Claim 1, the phrase the relevant workstation lacks proper antecedent basis.
	In regards to Claim 5, the phrase the respective workstation lacks proper antecedent basis.
	In regards to Claim 6, the phrase the single motor is unclear.  Which one?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 19 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Stephan et al (20130067879).
Stephan teaches a process for operating an air-jet spinning device after a spinning interruption (Abstract), in which a drafting system (Detail 7) for warping a sliver is connected upstream of the air-jet spinning device (Detail 2) in a direction of the sliver and a yarn take-up device (Detail 12) which is optionally driven by a single motor (Paragraph 15) for drawing off a yarn spun by the air-jet spinning device is connected downstream, the process comprising: 
after a spinning interruption, a yarn end of the spun yarn run onto a take up package is picked up by a suction nozzle (Figure 3 shows the suction nozzle picking up the yarn end, the yarn end being from a yarn run onto a take up package; alternatively, Paragraph 51 states a device can find the yarn end on a bobbin surface) and transferred to a yarn end preparation device (Details 10, 11) arranged downstream of the air-jet spinning device in the direction of the sliver run, 
the yarn end is processed in the yarn end preparation device and then transferred into a first area of an outlet opening of a spinning cone (Paragraph 59), 
the yarn end is transported to a second area of an inlet opening of the spinning cone by the yarn take-up device, which is reversibly driven by a single motor, and is positioned there within the air-jet spinning device at a distance in front of the inlet opening (Paragraph 59), 

In regards to Claim 2, Stephan teaches the yarn end of the spun yarn which has run onto the take-up package is picked up by the suction nozzle which is a component of each workstation of the air-jet spinning machine (Paragraph 9  states the prepared yarn end is ready when the servicing robot arrives; Paragraph 52 states that Detail 9 belongs to the spinning point).
In regards to Claim 4, Stephan teaches the yarn end preparation device has small holding and opening tubes for preparing the yarn end of the spun yarn for a piecing operation (Details 9, 11, 23, 13).
Stephan also teaches an air-jet spinning machine comprising (Figures): 
an air-jet spinning device (Detail 2) for spinning a yarn from a supplied sliver (Detail 4),
a yarn take-up device (Detail 12) driven by a single motor (Paragraph 15) for pulling the yarn out of the air-jet spinning device, and 
a winding device (Detail 8) for winding the spun yarn,
characterized in that
a yarn guide channel (Detail 9) is arranged between the air-jet spinning device and the downstream winding device, in which the yarn take-up device is driven reversibly in addition to feeding the yarn in the direction of the air-jet spinning device and controlled accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Stephan et al (20130067879).
In regards to Claim 3, while Stephan essentially teaches the invention as detailed, it fails to specifically teach the suction nozzle is part of the mobile service unit supplying numerous workstations of the air-jet spinning machine.  Stephan, however, is aware that such arrangements are well known in the art.  In fact, Stephan is an improvement on this arrangement.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the suction nozzle could be on either the workstation or the mobile service unit.  The goal of Stephan is to provide the nozzle at the workstation to reduce downtime.  However, the ordinarily skilled artisan would understand that the alternative would be to provide the nozzle on the mobile service unit, reducing redundant parts by sacrificing downtime.
In regards to Claims 5, 6, and 20, while Stephan does not specifically state the drafting system is driven by a single motor, it does teach that both the winding device and each withdrawal device comprises a reversibly drivable drive unit (Paragraph 15).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the drafting system would have to be driven by a single motor.  If every other driven component of the air-jet spinning device is driven by a single motor, then the drafting system would be without a motor unless it is provided a single motor.  In the alternative, if every 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Pohn et al (20160355954) Figure 2 and Straaten (20030029153) Figures 1, 3, and 6 teach structures which are similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732